i          i      i                                                                 i    i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00149-CR

                                       Abraham MARTINEZ,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008CR2983B
                             Honorable Mary D. Román, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 3, 2010

DISMISSED

           Abraham Martinez filed a notice of appeal seeking to appeal from a sentence imposed on

September 30, 2008. The judgment was in accordance with Martinez’s plea bargain agreement, and

the record does not contain a trial court’s certification showing Martinez has the right of appeal.

Accordingly, the appeal is dismissed. See TEX . R. APP . P. 25.2(d).

                                                        PER CURIAM

DO NOT PUBLISH